Citation Nr: 0025994	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for additional 
disability of the right knee as a result of surgical 
treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1982 to November 
1987.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right knee as a result of VA surgical treatment.

REMAND

The record reflects that in a VA Form 21-4138 (Statement in 
Support of Claim) dated July 1999, the veteran requested that 
he be scheduled for a Board hearing in Washington, DC.  
However, a VA Form 119 (Report of Contact) reflects that the 
veteran contacted the RO in August 1999 and requested that 
his Board hearing be held at the local RO in Cleveland.  To 
date, however, no Board hearing has been scheduled.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
the veteran should be scheduled for a Board hearing before a 
Veterans Law Judge.  The RO should first clarify whether the 
veteran wants his hearing to be held at the central office in 
Washington, DC, or at the local RO in Cleveland.  

Accordingly, this case is REMANDED for the following action:

The RO is requested to clarify with the 
veteran whether he desires a Board 
hearing before a Veterans Law Judge at 
the central office in Washington, DC, 
or at the local RO in Cleveland.  The 
RO should then take all necessary steps 
to schedule the veteran's hearing at 
the appropriate location as soon as 
practicable.


Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  No action is required of the 
veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


